Citation Nr: 0843962	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  03-21 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of fractured radius and ulna of the left arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1952 to May 
1953.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the RO 
that denied a disability rating in excess of 20 percent for 
service-connected left ulna impairment.  The veteran timely 
appealed.

In June 2005, the veteran testified during a hearing before a 
former Veterans Law Judge.

In September 2005 and July 2007, the Board remanded the 
matter for additional development.

In October 2008, the Board duly notified the veteran that the 
Board no longer employed the Veterans Law Judge that 
conducted the June 2005 Board hearing and that he had the 
right to another Board hearing.  In November 2008, the 
veteran indicated that he did not want an additional hearing.


FINDING OF FACT

The veteran's residuals of fractured radius and ulna of the 
left arm are manifested primarily by slight limitation of 
motion of the minor extremity, and non-union of the ulna 
without loss of bone substance or marked deformity; ankylosis 
of the left elbow is not demonstrated.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of fractured radius and ulna of the left arm 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 
4.71, Table I; 4.71a, Diagnostic Codes 5206, 5207, 5211 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through October 2005, April 2006, and August 2007 letters, 
the RO or VA's Appeals Management Center (AMC) notified the 
veteran of elements of an increased rating and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the April 2006 letter, the RO specifically notified the 
veteran of the process by which effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claim in August 2007.  Specifically, he was told 
to submit evidence of physical and clinical findings, results 
of laboratory tests, X-rays, and individual statements from 
those with knowledge and/or personal observations who could 
describe the manner in which his disability had worsened.  
The July 2003 SOC also listed each applicable diagnostic code 
and disability rating for an impaired elbow and forearm, 
which the veteran reasonably could be expected to understand 
to support his claim.

In correspondence (his substantive appeal) submitted in 
August 2003, the veteran described the effects that the 
residuals of fractured radius and ulna of the left arm were 
having on his ability to sleep, drive, and perform daily 
activities.  The veteran has also been represented by a 
veterans' service organization throughout this appeal.  
Accordingly, any notice error is not prejudicial because the 
veteran has demonstrated actual knowledge of the information 
that is necessary to support the claim.  Hence, the notice 
deficiencies do not affect the essential fairness of the 
adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Service connection has been established for residuals of 
fractured radius and ulna of the left arm, effective July 
1999.  The RO assigned a 20 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5211, pertaining to ulna 
impairment. The veteran is right-hand dominant.

Diagnostic Code 5211 provides a 20 percent evaluation for 
nonunion of the ulna in the lower half of either extremity, 
or; for nonunion in the upper half of the minor extremity, 
with false movement and without loss of bone substance or 
deformity.  A 30 percent evaluation is provided for nonunion 
in the upper half of the minor extremity, with false movement 
and with loss of bone substance (1 inch or more) and marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5211.

Alternatively, where the elbow joint is involved, Diagnostic 
Code 5206 provides for a 20 percent evaluation if flexion of 
the minor forearm is limited to 70 degrees, and a 30 percent 
evaluation if flexion of the minor forearm is limited to 55 
degrees.  A maximum 40 percent evaluation is warranted if 
flexion of the minor forearm is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.

Diagnostic Code 5207 provides for a 20 percent evaluation if 
extension of the minor forearm is limited to 90 degrees, and 
a 30 percent evaluation if extension of the minor forearm is 
limited to 100 degrees. A maximum 40 percent evaluation is 
warranted if extension of the minor forearm is limited to 110 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Higher evaluations are assigned for ankylosis of the elbow, 
which is not relevant to the veteran's claim.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5205 (2008).  

Full range of motion of the elbow is from zero to 145 
degrees.  38 C.F.R. § 4.71, Plate I (2008).

Records show that, prior to military service, the veteran 
sustained a compound fracture of both bones of the left 
forearm; and that he had pinning of the ulnar bone following 
an injury in service, as the result of a fall.

Private treatment records reveal that the veteran complained 
of pain in his left arm, and difficulty using his left arm in 
2000.  He also reported numbness in his left hand and 
fingers.  The diagnosis was malunion fractured radius with 
nonunion and shortening of the ulna of the left forearm.  The 
physician noted a definite weakness clinically of the 
veteran's forearm.

In June 2005, the veteran testified that he had flare-ups of 
pain that awakened him at night.  The veteran also reported 
problems reaching overhead, tying his shoes, and reaching 
behind him.  He described a steel rod and pins through the 
bones in his left forearm.  The veteran also testified that 
he no longer worked and was retired.

VA outpatient treatment records, dated in March 2006, show an 
assessment of chronic pain status-post multiple injuries and 
surgery to the veteran's left forearm and ulna, consistent 
with reflex sympathetic dystrophy.   

The report of a May 2006 VA examination revealed complaints 
of left elbow pain, impacting the veteran's daily activities.  
The elbow was painful on motion, and flared-up about twice 
weekly.  Range of motion of the left elbow was to 45 degrees 
on flexion from a right angle, and to 65 degrees on extension 
from a right angle (equating to motion from 25 degrees 
extension to 135 degrees flexion).  X-rays revealed some 
protrusion of the pin from the olecranon and the pin exits 
the ulna slightly distal to the fracture of the ulna, which 
was well-healed.  The examiner found the scars referable to 
the surgery as well-healed, and no objective evidence of 
deficit other than limited ranges of motion.

VA outpatient treatment records, dated in May 2008, reveal 
that the veteran's diabetes mellitus with nephropathy was 
uncontrolled, despite both oral medication and high dose 
insulin.  The veteran was noncompliant with diet.

During a June 2008 VA examination, the veteran reported an 
aching pain in his left forearm, radiating to his left elbow.  
He reported difficulty driving because of exacerbations of 
pain in the left forearm.  Examination revealed no loss of 
bone or deformity of the veteran's left forearm; 
circumference of the left and right forearms was 25 
centimeters each.  Muscle strength of the left elbow was 5/5; 
muscle strength of the left wrist was 4/5.  Range of motion 
was from 0 degrees extension to 145 degrees flexion, with no 
active painful motion.  There was some guarding during the 
range of motion, due to the veteran's complaint of left 
shoulder pain.  The examiner diagnosed a healed fracture of 
the left radius and incomplete healing of the ulna with mild 
soft tissue swelling of the left ulna scars, left medial and 
lateral forearm and left elbow, as residuals of status-post 
open reduction internal fixation due to fractures of radius 
and ulna.

Here, no neurological deficits have been associated with 
residuals of fractured radius and ulna of the left arm.  The 
Board also notes that a separate disability rating of 10 
percent is already in effect for the surgical scars on the 
left forearm.  Symptoms attributable to other service-
connected or non-service-connected disabilities may not be 
considered in the evaluation of residuals of fractured radius 
and ulna of the left arm.  38 C.F.R. § 4.14.

The evidence does not reflect that a disability rating in 
excess of 20 percent is warranted under any diagnostic code.  
The most recent VA examination in June 2008 showed neither 
loss of bone substance of one inch or more, nor marked 
deformity to warrant an increased disability rating under 
Diagnostic Code 5211.  The evidence does not reveal flexion 
limited to 55 degrees, or extension limited to 100 degrees to 
warrant an increased disability rating under Diagnostic Codes 
5206 or 5207, even with consideration of functional factors 
and painful motion.  In fact, exhibited limitation of motion 
has never warranted even a minimal compensable evaluation.  
Under Diagnostic Code 5213, 20 percent is the maximum 
disability rating warranted for limitation of supination or 
pronation.

There is no showing that the veteran's service-connected 
residuals of fractured radius and ulna of the left arm have 
resulted in so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the veteran's disability has not been shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The veteran is not currently working, and there 
is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the evidence does not support a disability rating in 
excess of 20 percent for the veteran's residuals of fractured 
radius and ulna of the left arm, and the claim is denied.


ORDER

An increased disability rating for residuals of fractured 
radius and ulna of the left arm is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


